fiL
                                STATE OF MINNESOTA                          December 30, 2015

                                                                              Om~-=•
                                  IN SUPREME COURT                        API'B.IAIECCJUtH

                                         A13-2305


In re Petition for Disciplinary Action against
Lynne A. Torgerson, a Minnesota Attorney,
Registration No. 208322.


                                         ORDER

       By opinion filed on October 21, 2015, the court suspended respondent Lynne A.

Torgerson from the practice of law for a minimum of 60 days, effective 14 days from the

date of the filing of the opinion. Respondent has filed an affidavit seeking reinstatement

in which she states that she has fully complied with the terms of the suspension order,

except for successful completion of the professional responsibility portion of the state bar

examination. The Director of the.Office of Lawyers Professional Responsibility does not

oppose the request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Lynne A. Torgerson is conditionally reinstated to the practice of

law, effective as of January 3, 2016, and placed on probation for a period of2 years, subject

to the following terms and conditions:

       (a)    Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of address. Respondent


                                             1
       shall cooperate with the Director's investigation of any allegations of
       unprofessional conduct that may come to the Director's attention. Upon the
       Director's request, respondent shall authorize the release of information and
       documentation to verify compliance with the terms of this probation; and

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct.

       2.     By October 21, 2016, respondent shall comply with Rule 18(e)(3), Rules on

Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate Courts

and serving upon the Director proof of respondent's successful completion of the

professional responsibility portion of the state bar examination. Failure to do so shall result

in automatic re-suspension pending proof of successful completion of the examination,

pursuant to Rule 18(e)(3), RLPR.

       Dated: December 30,2015                     BY THE COURT:


                                                  ~~d-
                                                   David R. Stras
                                                   Associate Justice




                                              2